Title: To James Madison from Joseph Rademaker (Abstract), 17 June 1805
From: Rademaker, Joseph
To: Madison, James


17 June 1805, Philadelphia. “I have the honor to acknowledge the receipt of your letter dated 11th inst. enclosing the several Circular instructions to the Marshals & Collectors, who may have occasion to execute certain provisions in the Act for the Preservation of Peace, in the Harbors & Waters of the United States. I am persuaded Sir that any Commander of Portuguese Ships which may come within the Jurisdiction of the United States, will conduct themselves with such propriety and conformity to the Laws, as to render it quite unnecessary to resort to the Coercive or Penal provisions of the Act; and I shall always be happy to contribute <to> the maintenance of the perfect harmony whi<ch> subsists between the two Countries.”
